866 So. 2d 211 (2004)
Robyn M. BATEMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D03-1878.
District Court of Appeal of Florida, Fourth District.
February 25, 2004.
Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and David M. Schultz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
This is an appeal from the trial court's denial of the defendant's motion to modify her sentence, pursuant to Florida Rule of Criminal Procedure 3.800(c). The State correctly argues that the order is not appealable. Lee v. State, 662 So. 2d 731 (Fla. 2d DCA 1995). The appeal is therefore dismissed.
STEVENSON, SHAHOOD and MAY, JJ., concur.